Citation Nr: 0301553	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $735.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from December 1944 
to January 1946.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the Debt 
Management Center of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The Board notes 
that, while the April 2002 statement of the case framed 
the issue as a "question of the validity of an over 
payment of pension debt", the Board believes that the 
issue, as recharacterized on the first page of this 
decision, more accurately describes the veteran's claim.


FINDINGS OF FACT

1. The veteran was admitted to a VA domiciliary on November 
22, 1999, and was released on September 15, 2002.

2. Indebtedness in the amount of $735.00 was created by an 
overpayment of VA pension benefits after the veteran 
failed to inform the RO of his November 22, 1999, 
admission to the VA domiciliary.

3. The evidence is in relative equipoise as to whether 
recovery of the indebtedness would result in undue 
hardship to the appellant. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, recovery 
of the indebtedness of $735.00 would be against principles 
of equity and good conscience.  38 U.S.C.A. §§ 5103, 
5103A, 5106, 5107, 5302 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 1.962, 1.965, 3.102, 3.159 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking waiver of recovery of indebtedness 
to VA, in the calculated amount of $735.00, which was 
created by the overpayment of VA pension benefits to the 
veteran.  The overpayment resulted from the veteran's 
failing to notify VA of his admission to a VA domiciliary 
on November 22, 1999.  He has asserted, in essence, that 
requiring him to repay this indebtedness would cause him 
financial hardship.

I.  Factual Background

A review of the claims file reflects that, in May 1977, 
the veteran filed a claim for a permanent and total rating 
for pension purposes, in order to receive non-service-
connected disability pension.  At that time, he reported 
having no income, and indicated that his wife earned 
$9,167.00.  In July 1977, the veteran was awarded VA 
pension benefits, effective from November 1, 1976, based, 
in large part, upon his report of no personal income, and 
his wife's earnings.  Enclosed with his award letter was 
VA Form 21-6896, reminding the veteran to promptly report 
income changes for him and his dependents.  

In October 1986, the veteran submitted an Eligibility 
Verification Report (EVR) which showed that his only 
income was from Social Security, in the amount of $473.00.  
In October 1987, the veteran sent in an EVR that showed 
Social Security income in the amount of $477.00 and, in 
October 1988, he submitted an EVR that showed Social 
Security income in the amount of $498.00.

After reviewing the veteran's October 1991 EVR, which 
showed his monthly Social Security income of $571.00 and 
his wife's monthly Social Security income of $358 plus 
U.S. Civil Service income of $800.00, in November 1991 the 
RO advised the veteran that his pension payments were 
discontinued because the countable annual family income 
exceeded the limit provided by law.  Later that month, in 
a written statement, the veteran objected to the RO's 
action and advised the RO of his impending divorce; his 
pension was then reinstated.  In a December 1994 letter, 
the RO advised the veteran that his entitlement to pension 
benefits was unchanged.

According to a Report of Contact (VA Form 119) dated 
February 28, 2000, the RO was notified that the veteran 
had been in a VA domiciliary since November 22, 1999.  It 
was noted that the veteran's pension had to be reduced to 
$50.00, effective February 1, 2000.  This reduction was 
pursuant to 38 C.F.R. § 3.551(c).

On May 1, 2000, the RO sent the veteran a letter that 
notified him of the proposed reduction of his pension 
benefits.  The RO notified the veteran that a report from 
the VA facility indicated that he had been admitted on 
November 22, 1999, and was still a resident of the 
domiciliary.  It was noted that, since VA paid for his 
treatment and he had no dependents, the RO proposed to 
reduce his monthly pension benefits to $50.00 as of 
February 1, 2000, and that full benefits would be restored 
after he was discharged.  

On July 18, 2000, the RO sent the veteran a letter that 
notified him of the reduced monthly pension benefit to 
$50.00, effective February 1, 2000.  The RO advised the 
veteran that, because of this change, he had been overpaid 
after that date, and that the RO would let him know how 
much he had been overpaid and how he could repay the debt.

On August 4, 2000, the VA Debt Management Center, in St. 
Paul, Minnesota, advised the veteran that he owed VA 
$735.00 due to overpayment of benefits.  He was advised of 
his right to dispute the debt and to request a waiver of 
the debt.

In September 2000, the veteran submitted a Financial 
Status Report (VA Form 20-5655) on which he reported a 
monthly income of $770.00, composed of Social Security 
income in the amount of $720.00 and pension or other 
income in the amount of 50.00, and no expenses.  He had 
$1,730.38 in savings, and he reported credit card debt of 
$565.00.  He indicated that his residence was at the VA 
domiciliary, that he was unmarried, and that he had no 
dependents.  He noted he was 81 years old.

In a September 2000 decision, the Committee on Waivers and 
Compromises (the Committee) denied the veteran's request 
for a waiver of the overpayment of $735.00.  The decision 
appears to reflect that the Committee noted that the 
appellant was 81 years old with no dependents, single, and 
received a pension based on income.  It was noted that the 
period of overpayment, following admission to the VA 
domiciliary, was from January through June 2000.  The 
Committee said that the veteran was hospitalized at 
Government expense but his financial report reflected a 
monthly income of $770 and no expenses.  It was noted that 
the veteran was in poor health and suffered from pulmonary 
emphysema with chronic interstitial lung disease, chronic 
maxillary sinusitis, and hiatal hernia.  The Committee 
said there was no finding of fraud, misrepresentation, or 
bad faith on the part of the veteran and concluded that 
there was insufficient evidence to show that his current 
income and net worth would impair his ability to provide 
for his basic necessities.  

Also in September 2000, the veteran submitted a 
typewritten and signed statement addressed to the Debt 
Management Center,  in which he requested a waiver of the 
"alleged" overpayment in the amount of $735.00.  He stated 
that, if "the VA sent me only the proper amounts from the 
beginning, as I asked them to when I entered the 
Domiciliary, they would not have had to ask for this money 
back."  It appears that this document was forwarded to the 
RO, which construed it as the veteran's notice of 
disagreement, thus initiating an appeal from the 
imposition of the debt.

In February 2001 letters, the Debt Management Center and 
the RO advised the veteran that the debt of $735.00 had 
been recovered in full.  It appears from the file that the 
recovery was accomplished by partial recoupment from the 
veteran's running award of pension benefits.

In his substantive appeal received in May 2002, the 
veteran said that there was "[e]vidently a 
misunderstanding on both parties."

In August 2002, the RO granted entitlement to special 
monthly pension based on the need for aid and attendance.  
The RO reviewed a July 2002 medical report that showed the 
veteran had severe chronic obstructive pulmonary disease 
and severe ischemic heart disease, and was in need of 
oxygen therapy.  A September 2002 VA medical record 
indicates that the veteran was discharged from the 
Domiciliary on September 13, 2002.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has a request waiver of recovery of an 
overpayment of VA pension benefits in the amount of 
$735.00.  Before addressing this issue, the Board notes 
that, in November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2002)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of 
title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to 
well ground a claim before the Secretary of Veterans 
Affairs is obligated to assist the claimant in developing 
the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board 
to consider the matters on appeal in light of the VCAA 
sections codified at sections 5102, 5103 and 5103A is not 
required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA 
is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended 
effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629. 

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim. 

In light of the Board's decision as set forth below, that 
grants the veteran's claim for a waiver of recovery of the 
overpayment of VA pension benefits in the amount of 
$735.00, the Board is of the opinion that all due process 
requirements were met with regard to the claim for a 
waiver of overpayment.  The Board notes that the veteran 
was advised, by virtue of a detailed statement of the case 
(SOC) in April 2002, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  
We, therefore, believe that appropriate notice has been 
given in this matter.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and the SOC 
issued by the RO clarified what evidence would be required 
to establish a waiver of recovery of an overpayment of 
pension benefits.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), 
infra; VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992)). 

Thus, in light of the Board's decision herein granting a 
waiver of the full debt in issue, the veteran will not be 
prejudiced by our decision at this time.  Therefore, the 
Board may now proceed without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board, therefore, finds that no useful purpose would 
be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional 
benefit flowing to the appellant.  The Court of Appeals 
for Veterans Claims has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc); see Stephens v. 
Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

1.  Applicable law

Generally, applicable laws and regulations authorize the 
payment of VA non-service-connected disability pension to 
a veteran of a war who has the requisite service, is 
permanently and totally disabled, and who does not have an 
annual income in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23 (2002).  
38 U.S.C.A. §§ 1501, 1521 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.3 (2002).

Because pension benefits are based in part on income and 
net worth, a person who is receiving such benefits is 
required to report to the VA in writing any material 
change or expected change in his or her income, net worth 
or other circumstances that affects the payment of 
benefits.  38 U.S.C.A. § 1506 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.660(a)(3) (2002).

In addition, where a veteran in receipt of Section 306 
pension (i.e., pension payable to those who became 
entitled before January 1, 1979), is without either spouse 
or child, and is being furnished VA hospital, nursing 
home, or domiciliary care, the monthly rate of pension 
must be reduced to no more than $50.  38 C.F.R. 
§ 3.551(c).

The law provides that there shall be no collection of an 
overpayment or any interest thereon, which results from 
participation in a benefit program administered under any 
law by VA when a Committee determines that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made 
to a designated living payee or beneficiary in excess of 
the amount due or to which such payee or beneficiary is 
entitled.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience. 38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 
1.963, 1.965. In essence, "equity and good conscience" 
means fairness to both the appellant and to the 
Government.  "Equity and good conscience" involves a 
variety of elements.  The list of elements contained in 
the regulation is not, however, all-inclusive.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Particular 
emphasis, however, is placed upon the elements of the 
fault of the debtor and undue hardship.  See 38 C.F.R. § 
1.965(a).

The elements to be considered in a waiver decision are:  
(1) Fault of the debtor, where the actions of the debtor 
contribute to creation of the debt; (2) Balancing of 
faults, weighing fault of the debtor against VA fault; (3) 
Undue hardship, whether collection would deprive the 
debtor or family of basic necessities; (4) Defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; 
(5) Unjust enrichment, where failure to make restitution 
would result in unfair gain to the debtor; (6) Changing 
position to one's detriment, where reliance on VA benefits 
results in the relinquishment of a valuable right or 
incurrence of a legal obligation.  See 38 C.F.R. § 1.965.


2.  Creation of the veteran's indebtedness

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
indebtedness was validly created.

The U.S. Court of Appeals for Veterans Claims has held 
that, before adjudicating a waiver application, VA must 
determine the lawfulness of the debt.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-35 (1991).  VA's General 
Counsel has reinforced this obligation by holding that, 
where the validity of the debt is challenged, that issue 
must be developed before the issue of entitlement to a 
waiver of the debt can be considered.  See VAOPGCPREC 6-
98.  Under 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2002), 
the Board is bound by the precedent opinions that are 
issued by the Office of the General Counsel.

In the instant case, the appellant has variously argued 
that he informed the VA of his admittance to the VA 
domiciliary (in his September 2000 notice of disagreement) 
but, in a May 2002 written statement, appeared to concede 
to the propriety of the creation of the debt, describing 
it as a "misunderstanding on both parties".  Although the 
veteran appeared to first imply that there was 
administrative error on the part of VA in the creation of 
this debt, his later statement appeared to concede that 
the indebtedness was created through the appellant's 
failure to timely report his admission to the VA 
domiciliary on November 22, 1999 (this reference is to the 
veteran's May 2002 substantive appeal).

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue.  Although he and 
his representative alluded to the possibility of 
administrative error in this case because "he informed the 
VA of this admittance" (in the October 2002 Written Brief 
Presentation of the veteran's representative, at page 2), 
that assertion goes to the question of the veteran's 
relative degree of fault in the creation of the debt.  
Parenthetically, as noted above, the veteran has 
essentially conceded in at least one statement, received 
in May 2002, that he might have been at fault.  Because 
the appellant's relative degree of fault in the creation 
of the indebtedness rather than the validity of the 
indebtedness itself is at issue, and because the Board is 
satisfied that the debt was properly created, that 
question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is 
that the RO considered the facts in this case, and 
concluded that the veteran had not demonstrated fraud, 
willful misrepresentation, or bad faith in the creation of 
the overpayment now at issue. 

Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994). Since there appears to 
be no indication of an intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit 
now sought is present.

The Board has reviewed the indebtedness and finds that its 
creation was not invalid.  There is no written statement 
or other evidentiary record in the file to demonstrate 
that the veteran notified the RO of his November 1999 
admission to the VA domiciliary.  The amount of the 
indebtedness appears to mirror exactly the amount of the 
overpayment of pension benefits by VA due to the 
appellant's failure to report his admission until it was 
noticed and the pension adjusted.  Accordingly, the Board 
finds that the charged indebtedness in the amount of 
$735.00 was validly created by the actions of the RO and 
the Debt Management Center.

3.  Fraud, misrepresentation, or bad faith

If there is an indication of fraud, misrepresentation, or 
bad faith in the creation of indebtedness, waiver of the 
debt is automatically precluded, and further analysis is 
not warranted.  See 38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. § 1.964 (2002).  The RO Committee on Waivers and 
Compromises found that the appellant did not demonstrate 
fraud, misrepresentation, of a material fact, or bad 
faith. 

Notwithstanding this, as noted above, the Board is 
obligated to do a de novo review of all aspects of the 
case, and is not bound by any determination of the RO in 
that regard.  Indeed, the Court has held that the Board 
must independently address this preliminary consideration 
before addressing whether waiver would be appropriate 
under the applicable criteria of 38 C.F.R. § 1.965(a) 
(2002).  See Ridings, supra.

A review of the record makes it clear that there was no 
fraud, misrepresentation of any material fact, or bad 
faith on the part of the appellant.  It appears that 
neglecting to advise the RO of his November 22, 1999, 
admission to the VA domiciliary was due to an oversight on 
his part rather than from any intention to take advantage 
of the Government.  Certainly, there is no evidence of 
record that supports a finding of fraud, 
misrepresentation, or bad faith.  Moreover, he has been 
fully cooperative, and made efforts to submit an updated 
Financial Status Report to reflect his correct income.  
The Board, therefore, agrees with the Committee on Waivers 
and Compromises of the RO in its finding that the 
appellant had not engaged in fraud, misrepresentation, or 
bad faith in the creation of this debt.  The Board will 
therefore proceed to a discussion of the standard of 
equity and good conscience.

4.  Consideration of equity and good conscience

As discussed above, waiver of indebtedness may be 
authorized if collection of the debt would be against 
equity and good conscience.  See 38 U.S.C.A. § 5302(b) 
(West 1991); 38 C.F.R. § 1.964 (2002).  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the Government.

As discussed above, "equity and good conscience" involves 
a number of elements. The elements to be considered are:  
(1) fault of the debtor; (2) balancing of faults; (3) 
undue hardship; (4) defeat the purpose; (5) unjust 
enrichment; and (6) changing position to one's detriment.  
38 C.F.R. § 1.965.  The list of elements contained in the 
regulation is not, however, all-inclusive.  The Board will 
now separately discuss the six elements.  See Ridings, 
supra.

(1) By "fault of the debtor" is meant the actions of 
the debtor that contributed to the creation of the 
debt.  38 C.F.R. § 1.965(a)(1).  With respect to the 
element of the appellant's fault, the Board finds that 
the appellant was at fault in the creation of this 
debt.  Despite having been informed in writing that he 
was required to report all family income and changes to 
that income, the appellant neglected to advise the RO 
of his admission to the VA domiciliary.  Therefore, it 
is determined that he was at fault in the creation of 
this debt.

(2) Balancing the fault of the veteran against the 
fault of VA.  In the instant case, the Board finds no 
evidence of fault on the part of VA in the creation of 
this debt.  VA informed the appellant of the 
requirements to report all income and changes to that 
income, and of the consequences for the failure to do 
so.  The overpayment was promptly created as soon as it 
came to the attention of VA that the appellant had not 
advised the RO of his November 22, 1999, admission to 
the VA domiciliary.

(3) With respect to the element of undue hardship, the 
Board finds that the evidence does demonstrate that 
collection of the debt would deprive the appellant of 
basic necessities.  According to the appellant's 
Financial Status Report submitted in September 2000, 
his monthly income totaled $770.00 and he had no 
expenses, but listed a credit card debt of $565.00.  He 
also indicated that he had $1,730.38 in the bank and 
was residing at the VA domiciliary.  The veteran 
indicated that he was 81 years old, unmarried, and had 
no dependents.  The Board observes that the appellant's 
non-VA income, which stems from his Social Security 
benefits ($720) plus his VA pension of $50.00 a month, 
amounts to no more than approximately $9,240.00 
annually.  Clearly, repayment of the indebtedness of 
over $735.00 would place an undue strain on him 
financially, and could potentially deprive him of the 
ability to afford basic necessities.

(4) The purpose of the VA pension was to provide the 
appellant with enough funds to meet his basic needs.  
Requiring him to repay this debt would potentially 
defeat the purpose of providing the benefit, as it 
could deprive him of the ability to pay for basic 
necessities.  Therefore, collecting this debt could 
result in defeating the purpose for which the benefit 
was intended.

(5) With regard to unjust enrichment, there is no 
question that the appellant received monies to which he 
was not entitled under the law.

(6) There is no indication in the record that the 
appellant relied upon the VA or any assurance made by 
VA to his detriment.  The question of whether he 
changed position to his own detriment is thus 
inapplicable to this case.

The Board has identified no additional factors that could 
be considered in connection with this matter, and the 
appellant and the RO have pointed to none.

5.  Conclusion

After carefully reviewing all of the evidence of record, 
the Board finds that recovery of the appellant's debt may 
be waived under the standard of equity and good 
conscience.  It is true that there was fault on the part 
of the appellant in the creation of this indebtedness and 
he received monies from the Government to which he was not 
entitled.  However, the evidence of record shows that 
recovery could cause him a financial hardship and could 
deprive him of the basic necessities of life.  This 
outcome would defeat the purpose of the pension benefit.  
We recognize that the veteran appears to currently be a 
resident of a VA domiciliary; nevertheless, the Board is 
of the opinion that this modest debt should be waived.  
The Board believes that this matter is in relative 
equipoise and that the benefit-of-the-doubt rule, 
explained above, is therefore applicable in this case.  
See 38 C.F.R. § 3.102.


ORDER

Waiver of recovery of indebtedness in the amount of 
$735.00 is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

